                    Case 1:20-cv-05981-JPC-OTW Document 26 Filed 01/22/21 Page 1 of 1
                                                                                             108-26 64th Avenue, Second Floor
                                                                                             Forest Hills, NY 11375
                                                                                             Tel.: 929.324.0717

       Mars Khaimov Law, PLLC                                                                E-mail: marskhaimovlaw@gmail.com




          VIA ECF
                                                                                                  January 21, 2021
          Hon. Judge John Peter Cronan
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, NY 10007



                    Re:      Paguada v. Guiry's Inc.; Case No: 1:20-cv-05981-JPC-OTW

          To the Honorable Judge Cronan,

                    The undersigned represents Plaintiff Josue Paguada (hereinafter “Plaintiff”) in the above-referenced
          matter.
                    In the Court’s December 22, 2020 Order, the parties were granted 30 days in which to restore the case to
          the court’s calendar. It is now January 21, 2021, and the parties are in the final phase of settlement on the matter.
          At this time, the undersigned respectfully requests another additional 30 days in which to finalize the terms of the
          agreement and thereafter file a Stipulation of Dismissal. Counsel for Defendant consents to the above request.

                    Thank you for the consideration of Plaintiff’s request.

                                                                                           Yours sincerely,

                                                                                           /s/Mars Khaimov
                                                                                           Mars Khaimov, Esq., Principal
                                                                                           Mars Khaimov Law, PLLC
Plaintiff's request is GRANTED. Plaintiff shall file a stipulation of
voluntary dismissal by February 19, 2021.


SO ORDERED.
                                ___________________________
Date: January 21, 2021          JOHN P. CRONAN
      New York, New York        United States District Judge
